DENY; and Opinion Filed February 18, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00113-CV

                           IN RE CATHERINE HAYNES, Relator

                 Original Proceeding from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-12828

                            MEMORANDUM OPINION
                        Before Justices Bridges, Lang-Miers, and Myers
                                Opinion by Justice Lang-Miers
       Relator contends that the trial court clearly abused its discretion in denying her motion to

show authority under Rule 12 of the Texas Rules of Civil Procedure. The facts and issues are

well known to the parties, so we need not recount them herein. Based on the record before us,

we conclude relator has not shown she is entitled to the relief requested.    See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE


140113F.P05